 1    Dylan B. Carp (State Bar No. 196846)
      Angel R. Sevilla (State Bar No. 239072)
 2    Stephanie T. Yang (State Bar No. 280006)
      JACKSON LEWIS P.C.
 3    50 California Street, 9th Floor
      San Francisco, California 94111
 4    Telephone: (415) 394-9400
      Facsimile: (415) 394-9401
 5    Email: carpd@jacksonlewis.com
              angel.sevilla@jacksonlewis.com
 6            stephanie.yang@jacksonlewis.com
 7    Attorneys for Defendant
      NEXSTAR BROADCASTING, INC.,
 8

 9
10                                   UNITED STATES DISTRICT COURT
11                              EASTERN DISTRICT OF CALIFORNIA
12

13    PAULA GORDON, an individual,                      Case No. 1:18-cv-00007-DAD-JLT
14                      Plaintiff,                      JOINT STIPULATION TO EXTEND
                                                        ALYSSA DURAN DEPOSITION;
15           v.                                         ORDER THEREON
                                                        (Doc. 79)
16    NEXSTAR BROADCASTING, INC.
      a business entity, form unknown; KGET-TV
17    17, a business entity, form unknown; The CW
      NETWORK, LLC, a business entity, form
18    unknown; TELEMUNDO 17.3, a business
      entity, form unknown; ERIK MENDOZA, an
19    individual; and DOES 1 through 100, inclusive
20                      Defendants.
21

22

23   To the Honorable Court:
24          The Parties hereby stipulate to extend the time to serve a deposition subpoena on Alyssa
25   Duran to March 15, 2019 and for taking her deposition by April 30, as the witness has been evading
26   service of process. Service was attempted throughout February 2019 at the witness’ home and
27   work address. The witness would not answer the door. The witness also was not at
28
                                       1
      JOINT STIPULATION TO EXTEND ALYSSA DURAN DEPOSITION
                                            Case No. 1:18-cv-00007-DAD-JLT
 1   work during this time frame. Details in support of this stipulation are set forth in the Declaration
 2   of Stephanie T. Yang.
 3   It is so stipulated
 4
     Dated: February 20, 2019                             JACKSON LEWIS P.C.
 5

 6
                                                  By:     /s/ Stephanie T. Yang
 7                                                       Dylan B. Carp
                                                         Angel R. Sevilla
 8                                                       Stephanie T. Yang
                                                         Attorneys for Defendant
 9
                                                         NEXSTAR BROADCASTING, INC
10

11

12   Dated: February 20, 2019                             LAW OFFICES OF VICTOR L. GEORGE

13

14                                                By:     /s/ Victor L. George
                                                         Victor L. George
15                                                       Wayne C. Smith
                                                         Attorneys for Plaintiff
16                                                       PAULA GORDON
17
     Dated: February 20, 2019                             FISHER & PHILLIPS LLP
18

19
                                                  By:     /s/ Cheryl Schreck
20                                                       Cheryl Schreck
                                                         Attorneys for Defendant
21                                                       ERIK MENDOZA
22

23

24

25

26
27

28
                                        2
       JOINT STIPULATION TO EXTEND ALYSSA DURAN DEPOSITION
                                             Case No. 1:18-cv-00007-DAD-JLT
 1                                              ORDER
 2          Based upon the stipulation of the parties, the Court ORDERS:
 3          1.     The deposition of Alyssa Duran may be taken no later than April 30, 2019.
 4   However, this extension of time does not impact any other case deadlines and no other deadlines
 5   in place are authorized to be amended.
 6
     IT IS SO ORDERED.
 7

 8      Dated:    February 20, 2019                          /s/ Jennifer L. Thurston
                                                     UNITED STATES MAGISTRATE JUDGE
 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
                                       3
      JOINT STIPULATION TO EXTEND ALYSSA DURAN DEPOSITION
                                            Case No. 1:18-cv-00007-DAD-JLT
